Case 1:20-cv-00558-RM-SKC Document 49 Filed 04/09/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Case No. 20-cv-00558-RM-SKC

  CYNTHIA PACHECO

         Plaintiff,

  v.

  THOMAS ROSKI

         Defendant.


                      ORDER FOR DISMISSAL WITHOUT PREJUDICE
                        AND PROCEDURE FOR RE-OPENING CASE


         Before the Court is the parties’ Joint Stipulation for Dismissal without Prejudice and

  Procedure for Re-Opening Case (ECF No. 48), seeking dismissal of the claims in this case

  pursuant to Fed. R. Civ. P. 41(a)(1)(B) and (2). In light of the Stipulation, and the Court hereby

  ORDERS as follows:

         (1)     This action is DISMISSED WITHOUT PREJUDICE with each party to pay their

  own costs and attorney fees, and the Clerk shall ADMINISTRATIVELY CLOSE this case.

  However, this Court retains jurisdiction over this matter for the purpose of enforcing the

  payment terms of the Settlement Agreement, should enforcement be necessary.

         (2)     Pursuant to the terms of the parties’ Settlement Agreement and procedure for

  re-opening the case as set forth in their Joint Stipulation for Dismissal Without Prejudice,

  Plaintiff may seek leave of this Court to re-open this action in compliance with the terms of the
Case 1:20-cv-00558-RM-SKC Document 49 Filed 04/09/21 USDC Colorado Page 2 of 2




  Settlement Agreement and only for the purposes of enforcing the parties’ rights and obligations

  under that Agreement by filing with this Court and serving upon Defendant the following:

                 (a) an Affidavit of Default, and

                 (b) a Notice of Re-Opening Case.

         (3)     Within seven (7) days of complete performance of the payment provisions under

  the Settlement Agreement, Plaintiff shall provide notice to the Court to terminate and close the

  matter for all purposes.

         DATED this 9th day of April, 2021.
                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                    2
